In an action, inter alia, to recover damages for breach of a shareholders’ agreement, the defendants appeal from an order of the Supreme Court, Nassau County (Warshawsky, J.), dated May 8, 2006, which granted the plaintiffs motion to vacate an order of the same court dated January 19, 2006 dismissing the complaint for want of prosecution.
Ordered that the order is affirmed, with costs.
*674The Supreme Court providently exercised its discretion in granting the plaintiffs motion to vacate the dismissal of this action for want of prosecution (see CPLR 3216; Diaz v Yuan, 28 AD3d 603 [2006]; Goldblum v Franklin Munson Fire Dist., 27 AD3d 694, 694-695 [2006]; Davis v Goodsell, 6 AD3d 382, 383 [2004]). The plaintiff established that due to an unresolved discovery dispute, he was unable to timely file a note of issue (see Betty v City of New York, 12 AD3d 472, 473 [2004]). Moreover, given that the defendants contributed, at least in part, to the plaintiffs inability to file a note of issue in the proper form, the plaintiff was not required to present an affidavit of merit (see Tu Ying Chen v Nash, 266 AD2d 279 [1999]; Matter of Simmons v McSimmons, Inc., 261 AD2d 547, 548 [1999]). Ritter, J.P., Goldstein, Florio and Covello, JJ., concur.